DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2021 has been entered.
The amendment filed with the RCE submission of July 26, 2021 has been received and entered. With the entry of the amendment, claim 13 is withdrawn, and claims 1-12 and 14-15 are pending for examination.
Please Note: In the future, claim 3 should be given the correct status identifier of simply “previously presented”.  The claim is not withdrawn.
 
Election/Restrictions
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 23, 2019.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “reflection means” in claims 1 and 15, as the means is further described with sufficient structure to perform the recited function (elastically deformable ring axially on the component and around the annual part bearing the protuberances).
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to 
Here claim 1 initially refers to “at least one first annular element” and then simply describes “the first annular element”, and the difference in wording with claim 15 is that claim 15 initially refers to “at least one first annular element” and then later in the claim refers “the at least one first annular element” rather than “the first annular element”, but the description refers to single element features – “a side wall” of “the at least one first element” and thus is understood to refer to the same side wall as in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-9, 11, 12 and 14-15  are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers et al (US 2016/0010199) in view of Tefft (US 2007/0141261),  Ulrich (US 4743165), Kelley et al (US 5691018) and Clark et al (US 6082632), EITHER alone OR further in view of Setoguchi et al (US 2012/0141672).
Claims 1, 6, 7, 14 and 15: Rodgers describes a method of applying a coating by spraying (such as by plasma spraying) onto protuberances (such as seal teeth) of a component ([0019]-[0020], [0004]), where the component can comprise a first element with a side wall (note figure 4, with element with side walls on each side on which ramps 18 mounted, [0021]-[0022]) and a part bearing the protuberances extending axially from the side wall of the element (figure 4, note the horizontal part bearing teeth 12 extending from the element/side wall area, [0020]), where a first protuberance is arranged axially closest to the first element and bears a face opposite to the first element (figure 4, on the right, note the tooth 12 that would have a surface 13 (face) opposite to the first element on the right side, [0020]).  The component can be a gas turbine element with seal teeth ([0019]). The method includes applying a reflection device (ramp 18) axially on the component to be between the side wall of the first element and the first protuberance (figure 4, [0021], note the ramp on the right), and further spraying via a spraying nozzle (where the nozzle can be a plasma spray nozzle) (figure 4, 
(A) Furthermore, as to the coating being a thermal protective coating, Rodgers describes, as discussed above, that ceramic or metallic coating can be applied  and Rodgers describes the component as a component of a gas turbine engine having seal teeth to which the coating can be applied ([0019], [0025]).  Tefft further teaches that when applying coatings to seal teeth of gas turbine engines, it is known to provide thermal barrier coatings to shield the components from high temperature gas flows generated within the engine  and reduce heat transfer to the components, where the coatings can be ceramics or metallic ([0002], [0017], [0018]), where the coating can be applied by spraying using a plasma torch ([0018]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rodgers to provide the coating as a thermal barrier coating (thermal protective coating) as suggested by Tefft with an expectation of providing a desirable gas turbine part for use, as Rodgers describes a gas turbine component to be treated would include seal teeth which can be coated with metallic or ceramic, and Tefft teaches that such a component can be desirably coated with metallic or ceramic coating by a spraying process using a plasma torch to provide a desirable thermal protective coating as discussed above.

(C) As to the form of the reflection means as claimed, Rodgers describes that the reflection device (ramp) can be provided to be mounted (attached) to a portion of the component (where when using annular components as suggested by Ulrich would be indicated to be an annular portion, such as a sidewall, note figure 4, [0021] of Rodgers), and further describes that the ramp can be provided with an elastomeric (rubberized) coating surface and can be provided in any size and shape suitable for redirecting the coating particles, and distance between the ramp and the face surface to be coated depend on the particular component to be coated ([0022], figure 4).  Rodgers also describes that the ramp can also act as a mask ([0021]). 
As to elastomeric material to use for the ramp, Kelley describes elastomeric material that can be exposed to thermal spray, such as plasma spray (column 2,lines 10-15, column 1, lines 10-25, column 4, lines 30-50), where the material can act as a mask, and where the elastomeric material is flexible (deformable) and stretchable (deformable) (column 2, lines 10-25, column 3, lines 25-30) and can be made with silicone rubber made with various silicon polymers (column 2, lines 15-35, column 3, lines 64-68, column 4, lines 10-15) and desirably has a Shore A hardness 50-70 (overlapping the claimed range of claims 6 and 14) and can be 55-60 (in the claimed range of claims 6 and 14) (column 3, lines 50-60).  The polymer can be provided into various shapes by molding (column 4, lines 15-40).  It is shown that the mask (60 or 62) can be provided in a shape to surround and fit against an annular component (note the 
Clark further describes providing a ring (containment ring) to fit in and seal an annular interior portion (here of a sprinkler) (column 1, lines 30-45, column 3, lines 1-20, abstract, column 4, lines 60-68, and figures 1-2), where the ring has a sealing ring portion 70 of an elastomeric material with an hardness of 40-60 Shore A with a more rigid support ring 68 (column 4, lines 15-68, figures 1, 6) where the elastomeric material 70 would be on the inside of the ring (figure 6), and where the ring can be formed with molding of the materials (column 5,lines 25-50), where as shown in the figures, various shapes can be molded (note figures 6-9, for example) and where the ring is provided as a split ring form in at least the outer portion, and can be compressed and spring back into shape (figure 1, 10, column 4, lines 15-35, and so deformable) and the ring can be readily removed and re-installed (column 5, lines 45-50). The ring fits in outer housing 12 and also 70 seals against riser 20, which would be the interior portion of the sprinkler, and where as shown in figure 1 the seal presses against an internal sidewall of the system as well noting area shown at 62 (figure 1, column 4, lines 60-68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rodgers in view of Tefft and Ulrich to further provide the ramp in a ring form with an elastically deformable ring to allow it to be mounted around the annular part bearing the protuberances of the component as suggested by Kelley and Clark to provide a desirable ramp for the entire annular seal teeth area to be treated, since Rodgers in view of Tefft and Ulrich would 
Furthermore as to applying the elastically deformable ring axially on the component and around the annular part bearing the protuberances and between the side wall and the first annular protuberance such that a radially inner wall of the reflection means (ring) is configured to abut a radially external wall of the annular part and a radial wall of the reflection means is in axial abutment with the side wall of the at least one first annular element, as discussed above the ring would be mounted (applied) around the annular part bearing the protuberances, and this would be axially mounted as well as the annular part would have an axial length as described by Rodgers and Ulrich.  Furthermore, as to the specific abutment placements as claimed,  the annular part would include a radial wall in axial abutment against the side wall of the first annular element, noting figures 1 and 2 of Ulrich and the walls of Rodgers from the combination of Rodgers and Ulrich with the use of annular features as noted for claim 1.  The elastically deformable ring would be suggested to be acceptably mounted to this area from the suggestion to optimize the area of mounting (from distance from ramp and surface to be coated) and shape to provide the best reflection depending on the particular component to be coated (noting Rodgers at [0022]) where Rodgers indicates how a reflecting means can abut against the side wall, and also have reflecting area that extends from the side wall between the side wall and first protuberance (note figure 4, right hand reflector means), and such optimization giving placement in the area claimed, such that by mounting the ring on the annular part it will cover areas as indicated by Rodgers, such that the a radially inner wall of the ring would abut a radially 
(D) As to the specific shape of the reflection means, Rodgers describes a reflection means with a ramp surface to redirect/reflect the coating to the teeth (protuberances), where the surface can be flat, curved or any size or shape suitable for redirecting the coating particles ([0022]).  Furthermore, when using the fitted ring, as discussed for claim 1 above, Kelley and Clark would indicate that the ring would have a cylindrical base (as a ring to go around the surface) and an upright wall which would have at least parts perpendicular to the base (as the body of the ring) thereby forming an annular surface, and would be further suggested to have an upright wall in such shape considering the shape of the cylindrical upright wall of the side wall, such that it would fit in the area with such a wall, and also note the placement discussion in part (C) above.
As to the use of a convex reflection surface connecting the free ends as claimed, 
(D)(1) Using Rodgers in view of Tefft, Ulrich, Kelley and Clark alone: Given the variety shapes described for Rodgers above for reflecting, and the to provide a surface shape suitable for reflecting, it would have been obvious to optimize the shape of this surface giving a convex shape as claimed.  Furthermore, note In re Dailey, 357 F.2d 669, 
(D)(2) Using Rodgers in view of Tefft, Ulrich, Kelley and Clark and further in view of Setoguchi: Rodgers, as described above, indicates a variety shapes can be used for reflecting, and to provide a surface shape suitable for reflecting.  Setoguchi further notes a spraying of coating with liquid that can also use particles (as a sol provided), where the spray is contacted with a further surface for reflecting the spray in a desired direction, and where it is indicated that a variety of surfaces can be used for reflecting, including flat surfaces, and also curved, convex surfaces (figure 1, 13, note surface P, [0007], [0009]-[0010], [0066], [0086]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rodgers in view of Tefft, Ulrich, Kelley and Clark to optimize from known reflecting surfaces including convex surfaces as described by Setoguchi with an expectation of providing the best reflection for the particular article to be coated, since Rodgers indicates a variety of reflecting surface shapes can be used including curved and flat, and Setoguchi teaches that known reflecting shapes allowing spray to be directed where desired includes flat and curved, including convex, and the result would be providing a reflecting means of the shape as claimed. Thus, the features of both claims 1 and 15 would be provided.

Claim 5: The reflection means would be suggested to be removed from the component after the coating as provided, since Rodgers indicates that the ramp does not have to be permanently attached to the component (can be on the spray device for example, note figure 6, [0021]) and therefore would not remain part of the coated system, and furthermore, Clark indicates how the rings can be removed from the surface as discussed for claim 1 above.
Claim 8: As to the radially external end of an outer wall of the first annular element located radially outside a radially external end of the annular protuberances, this would be indicated by the placement of these features in Rodgers (note figure 4) and Ulrich (note figures 1, 4).
Claim 9: the face of the first annular protuberance and the side wall of the first annular element would be suggested to be annular as suggested by the combination of Rodgers and Ulrich with the use of annular features as noted for claim 1, noting the continuing side wall and faces shown in figure 1 of Ulrich.
Claim 11: the annular part would include a substantially cylindrical wall, noting figures 1 and 2 of Ulrich and the walls of Rodgers from the combination of Rodgers and 
Claim 12: the annular part would include a radial wall in axial abutment against the side wall of the first annular element, noting figures 1 and 2 of Ulrich and the walls of Rodgers from the by the combination of Rodgers and Ulrich with the use of annular features as noted for claim 1.  The elastically deformable ring would be suggested to be acceptably mounted to this area from the suggestion to optimize the area of mounting (from distance from ramp and surface to be coated) and shape to provide the best reflection depending on the particular component to be coated (noting Rodgers at [0022]), and such optimization giving placement in the area claimed.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers in view of Tefft, Ulrich, Kelley and Clark, EITHER alone OR further in view of Setoguchi as applied to claims 1, 2, 5-9, 11, 12 and 14-15 above, and further in view of Urbanek et al (US 5968603).
Claim 3: As to the spraying further involving axial movement of the spraying nozzle, in a first direction oriented from the annular protuberances towards the first annular element, such that the spray of the protective material reaches all the annular protuberances and the reflection means, Rodgers and Ulrich indicate that there would be more than one protuberance and these protuberances would be provided along an axial direction (note Rodgers, figure 4 and Ulrich, figure 1).  Rodgers indicates using the 
Claim 4: Urbanek would further suggested reorienting the spray nozzle by symmetry in relation to a transversal plane perpendicular to an axis of the component and moving the spray nozzle axially in a second direction opposite the first direction, as this would allow coating the other side of the ridge (teeth, protuberance) (note Figures 1a-1b, column 1, line 60 to column 2, line 15).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rodgers in view of Tefft, Ulrich, Kelley and Clark, EITHER alone OR further in view of Setoguchi as .
Claim 10: As to the component is a turbine engine drum, the first annular element is a disc of the drum, the annular portion is a shroud of the turbine engine, and the annular protuberances are annular lips,
(A) Using Rodgers in view of Tefft, Ulrich, Kelley and Clark, EITHER alone OR further in view of Setoguchi alone: As discussed for claim 1 above, Ulrich would suggest an annular component to use, describing a drum rotor and therefore giving a turbine engine drum, and describing the first annular element as discs.  The portion including the annular part extending axially from the side wall is described as a seal with protuberances as knife edges (column 2, lines 35-60), where the knife edges could also be considered seal teeth as described by Rodgers.  As a corresponding structure, the “seal” would acceptably be considered as a “shroud” as claimed and the knife edges/seal teeth as annular lips. As to placement of the ring around the annular part of the seal/shroud, the elastically deformable ring would be suggested to be acceptably mounted to this area from the suggestion to optimize the area of mounting (from distance from ramp and surface to be coated) and shape to provide the best reflection depending on the particular component to be coated (noting Rodgers at [0022]), and such optimization giving placement in the area claimed.
(B) Using Rodgers in view of Tefft, Ulrich, Kelley and Clark, EITHER alone OR further in view of Setoguchi, further in view of APA: As discussed for claim 1 above, Ulrich would suggest an annular component to use, describing a drum rotor and therefore giving a turbine engine drum, and describing the first annular element as discs.  The portion including the annular part extending axially from the side wall is .

Claims 1, 2, 5-6, 8-12 and 14-15  are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers et al (US 2016/0010199) in view of the admitted state of the prior art (hereinafter APA), Kelley et al (US 5691018) and Wei (US 5728426), EITHER alone OR further in view of Setoguchi et al (US 2012/0141672).
Claims 1, 6, 14 and 15: Rodgers describes a method of applying a coating by spraying (such as by plasma spraying) onto protuberances (such as seal teeth) of a component ([0019]-[0020], [0004]), where the component can comprise a first element with a side wall (note figure 4, with element with side walls on each side on which ramps 18 mounted, [0021]-[0022]) and a part bearing the protuberances extending axially from the side wall of the element (figure 4, note the horizontal part bearing teeth 12 extending from the element/side wall area, [0020]), where a first protuberance is arranged axially closest to the first element and bears a face opposite to the first element (figure 4, on the right, note the tooth 12 that would have a surface 13 (face) opposite to the first element on the right side, [0020]).  The component can be a gas turbine element with seal teeth ([0019]). The method includes applying a reflection device (ramp 18) axially on the component to be between the side wall of the first element and the first protuberance (figure 4, [0021], note the ramp on the right), and further spraying via a spraying nozzle (where the nozzle can be a plasma spray nozzle) (figure 4, note nozzle 14,[0020], [0004]), a spray of material towards the reflection device, such that the spray reflects off the reflection means and impacts the face of the first protuberance that is opposite the first element (figure 4, [0021], note the impact and spray to the ramp on the right).  The coating can be considered a protective coating, as it would apply on the protuberances and therefore protect them to at least some degree 
(A) Furthermore, as to the coating being a thermal protective coating, and the annular features used,  Rodgers describes, as discussed above, that ceramic or metallic coating can be applied  and Rodgers describes the component as a component of a gas turbine engine having seal teeth to which the coating can be applied ([0019], [0025]).
APA, in the Background of the present invention, note pages 1-3 of the specification as filed and Figure 1, provides a turbine engine component that it is conventional to thermal spray with a thermal protective coating, where the turbine component is in the form of a drum, with a first annular element as a discs, and an annular part in the form of annular shrouds connecting the discs and so extending axially from a side wall of the discs, and where the shroud has extending parts as annular lips to be coated.  This structure is similar to the structure described by Rodgers. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rodgers to also use the system to provide spraying the similar turbine engine component structure of the drum with annular disc elements, annular part as a shroud (corresponding to the seal of Rodgers) and annular protuberances of lips (corresponding to the seal teeth of Rodgers) with a thermal protective coating as suggested by APA with an expectation of providing a desirable coating treatment to the drum article, since Rodgers in view of describes how turbine engine components can be coated by thermal spraying, and APA indicates a similar turbine engine component to be coated by thermal spraying would be that of a turbine engine drum as claimed that would be provided with a desired thermal protective coating, and thus the shapes would provide the claimed first annular element, and annular part bearing annular 
(B) As to the form of the reflection means as claimed, Rodgers describes that the reflection device (ramp) can be provided to be mounted (attached) to a portion of the component (where when using annular components as suggested by APA would be indicated to be an annular portion, such as a sidewall, note figure 4, [0021] of Rodgers), and further describes that the ramp can be provided with an elastomeric (rubberized) coating surface and can be provided in any size and shape suitable for redirecting the coating particles, and distance between the ramp and the face surface to be coated depend on the particular component to be coated ([0022], figure 4).  Rodgers also describes that the ramp can also act as a mask ([0021]). 
As to elastomeric material to use for the ramp, Kelley describes elastomeric material that can be exposed to thermal spray, such as plasma spray (column 2,lines 10-15, column 1, lines 10-25, column 4, lines 30-50), where the material can act as a mask, and where the elastomeric material is flexible (deformable) and stretchable (deformable) (column 2, lines 10-25, column 3, lines 25-30) and can be made with silicone rubber made with various silicon polymers (column 2, lines 15-35, column 3, lines 64-68, column 4, lines 10-15) and desirably has a Shore A hardness 50-70 (overlapping the claimed range of claims 6 and 14) and can be 55-60 (in the claimed range of claims 6 and 14) (column 3, lines 50-60).  The polymer can be provided into various shapes by molding (column 4, lines 15-40).  It is shown that the mask (60 or 62) can be provided in a shape to surround and fit against an annular component (note the hole in 60 to fit around the tube of component 24 and the mask of 62 fits over the top of 
Wei further describes how an annular component (here an annular wheel rim 20 with annular leg portion 27) can be provided (column 4, lines 5-25), where to act as masking in an annular pattern, ring shaped elastic bands can be provided from a material resistant to the coating process and are placed on the wheel rim area in areas to be masked and then removed after the coating (plating) process, leaving the original area exposed (note column 7, lines 10-30 and figure 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rodgers in view of APA to further provide the ramp in a ring form with an elastically deformable ring to allow it to be mounted around the annular part bearing the protuberances of the component as suggested by Kelley and Wei to provide a desirable ramp for the entire annular seal teeth area to be treated, since Rodgers in view of APA would suggest providing protuberances in annular form on an annular component with annular side walls and parts and the desire to use a ramp to reflect plasma spray coating to a desired area of the protuberances, where the ramp can have an elastomeric surface and be provided in a desired shape for the specific component to be coated and also act as a mask, and Kelley would further indicate that desirable elastomeric material that can be used and exposed to plasma spray coating as a mask  material that can be molded to desired shapes can be a flexible and deformable silicone material/silicon polymer material with a Shore A hardness of 55-60, for example, and provided in ring form that would surround an annular tube form, for example, and Wei indicates that also deformable elastic material 
Furthermore as to applying the elastically deformable ring axially on the component and around the annular part bearing the protuberances and between the side wall and the first annular protuberance such that a radially inner wall of the reflection means (ring) is configured to abut a radially external wall of the annular part and a radial wall of the reflection means is in axial abutment with the side wall of the at least one first annular element, as discussed above the ring would be mounted (applied) around the annular part bearing the protuberances, and this would be axially mounted as well as the annular part would have an axial length as described by Rodgers and APA.  Furthermore, as to the specific abutment placements as claimed,  the annular part 
Note marked up figure 4 of Wei:

    PNG
    media_image1.png
    443
    816
    media_image1.png
    Greyscale

(C) As to the specific shape of the reflection means, Rodgers describes a reflection means with a ramp surface to redirect/reflect the coating to the teeth (protuberances), where the surface can be flat, curved or any size or shape suitable for redirecting the coating particles ([0022]).  Furthermore, when using the fitted ring, as discussed for claim 1 above, Kelley and Wei would indicate that the ring would have a cylindrical base (as a ring to go around the surface) and an upright wall which would have at least parts perpendicular to the base (as the body of the ring) thereby forming an annular surface, and would be further suggested to have an upright wall in such shape considering the shape of the cylindrical upright wall of the side wall, such that it would fit in the area with such a wall, and noting the placement discussion in part (B) above.  
As to the use of a convex reflection surface connecting the free ends as claimed, 
(C)(1) Using Rodgers in view of APA, Kelley and Wei alone: Given the variety shapes described for Rodgers above for reflecting, and to provide a surface shape suitable for reflecting, it would have been obvious to optimize the shape of this surface In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant), such that it would have been an obvious shape to use without a showing that this shape is significant and the overall shape would be designed to be as claimed. Through this the features of both claims 1 and 15 would be provided.
(C)(2) Using Rodgers in view of APA, Kelley and Wei further in view of Setoguchi: Rodgers, as described above, indicates a variety shapes can be used for reflecting, and to provide a surface shape suitable for reflecting.  Setoguchi further notes a spraying of coating with liquid that can also use particles (as a sol provided), where the spray is contacted with a further surface for reflecting the spray in a desired direction, and where it is indicated that a variety of surfaces can be used for reflecting, including flat surfaces, and also curved, convex surfaces (figure 1, 13, note surface P, [0007], [0009]-[0010], [0066], [0086]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rodgers in view of APA, Kelley and Wei to optimize from known reflecting surfaces including convex surfaces as described by Setoguchi with an expectation of providing the best reflection for the particular article to be coated, since Rodgers indicates a variety of reflecting surface shapes can be used including curved and flat, and Setoguchi teaches that known reflecting shapes allowing spray to be directed where desired includes flat and curved, including convex and the result would be providing a reflecting means of the shape as claimed.  Through this the features of both claims 1 and 15 would be provided.

Claim 5: The reflection means would be suggested to be removed from the component after the coating as provided, since Rodgers indicates that the ramp does not have to be permanently attached to the component (can be on the spray device for example, note figure 6, [0021]) and therefore would not remain part of the coated system, and furthermore, Wei indicates how the rings can be removed from the surface after coating as discussed for claim 1 above.
Claim 8: As to the radially external end of an outer wall of the first annular element located radially outside a radially external end of the annular protuberances, this would be indicated by the placement of these features in Rodgers (note figure 4) and APA.
Claim 9: the face of the first annular protuberance and the side wall of the first annular element would be suggested to be annular as suggested by the combination of Rodgers and APA with the use of annular features as noted for claim 1.
Claim 10: As to the component as a turbine engine drum, the first annular element is a disc of the drum, the annular part is a shroud of the drum and the protuberances as annular lips, this is suggested by APA as discussed for claim 1 above.

Claim 12: the annular part would include a radial wall in axial abutment against the side wall of the first annular element, noting the walls of Rodgers from the by the combination of Rodgers and APA with the use of annular features as noted for claim 1.  The elastically deformable ring would be suggested to be acceptably mounted to this area from the suggestion to optimize the area of mounting (from distance from ramp and surface to be coated) and shape to provide the best reflection depending on the particular component to be coated (noting Rodgers at [0022]), and such optimization giving placement in the area claimed.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers in view of APA, Kelley and Wei, EITHER alone OR further in view of Setoguchi as applied to claims 1, 2, 5, 6, 8-12 and 14-15 above, and further in view of Urbanek et al (US 5968603).
Claim 3: As to the spraying further involving axial movement of the spraying nozzle, in a first direction oriented from the annular protuberances towards the first annular element, such that the spray of the protective material reaches all the annular protuberances and the reflection means, Rodgers and APA indicate that there would be 
Claim 4: Urbanek would further suggested reorienting the spray nozzle by symmetry in relation to a transversal plane perpendicular to an axis of the component and moving the spray means axially in a second direction opposite the first direction, as this would allow coating the other side of the ridge (teeth, protuberance) (note Figures 1a-1b, column 1, line 60 to column 2, line 15).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rodgers in view of APA, Kelley and Wei, EITHER alone OR further in view of Setoguchi as applied to claims 1, 2, 5, 6, 8-12 and 14-15 above, and further in view of Clark et al (US 6082632).
Claim 7: as to the use of a split ring of claim 7,  Clark further describes providing a ring (containment ring) to fit in and seal an annular interior portion (here of a sprinkler) (column 1, lines 30-45, column 3, lines 1-20, abstract, column 4, lines 60-68, and figures 1-2), where the ring has a sealing ring portion 70 of an elastomeric material with an hardness of 40-60 Shore A with a more rigid support ring 68 (column 4, lines 15-68, figures 1, 6) where the elastomeric material 70 would be on the inside of the ring (figure 6), and where the ring can be formed with molding of the materials (column 5,lines 25-50), where as shown in the figures, various shapes can be molded (note figures 6-9, for example) and where the ring is provided as a split ring form in at least the outer portion, and can be compressed and spring back into shape (figure 1, 10, column 4, lines 15-35, and so deformable) and the ring can be readily removed and re-installed (column 5, lines 45-50). The ring fits in outer housing 12 and also 70 seals against riser 20, which would be the interior portion of the sprinkler, and where as shown in figure 1 the seal presses against an internal sidewall of the system as well noting area shown at 62 (figure 1, column 4, lines 60-68).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rodgers in view of APA, Kelley and Wei, EITHER alone OR further in view of Setoguchi when providing rings shapes for the masking/reflecting to use a split ring as suggested by Clark, which indicates how when providing elastomeric rings, rings with split ring formed can allow for readily 

Response to Arguments
Applicant's arguments filed July 26, 2021 have been fully considered. 
(A) As to the rejections using Rodgers in view of Tefft, Ulrich, Kelley and Clark, EITHER alone OR further in view of Setoguchi, it is argued that Kelley and Clark do not provide the radial wall substantially perpendicular to the radially inner wall and forms an annular surface, and the free ends of the radially inner wall and radial wall are connected to each other by a convex reflection surface, where it is argued that Kelley does not provide the radial wall substantially perpendicular as claimed, and as to the convex surface, none of the references would indicate providing the convex surface connecting the free ends as claimed.   It is also argued that one would not use Clark with the other references as Clark is non-analogous art.  It is also argued that Setoguchi discloses a convex surface, but not that it connects the free ends as claimed or the perpendicular radial wall as claimed.
The Examiner has reviewed these arguments, however, the rejections are maintained. Kelley would show how the mask/elastomeric material can be placed on annular tube axial surface and would show how a radially inner wall of the elastomeric material can be provided as a cylindrical surface to abut the radially external wall of the annular part (note figure 1), giving a bottom surface of the reflection means.  Furthermore, as shown in figure 1 of Kelley, the radially inner wall can have perpendicular radial walls extending upwards and forming an annular surface (figure 1, note with mask 60, for example).  Furthermore, as discussed in the rejection, the Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.”  At the least, Clark would be pertinent to applicant’s problems, where applicant is concerned with applying a coating to surfaces of annular protuberances as 
(B) As to the rejections using Rodgers in view of APA, Kelley and Wei, EITHER alone OR further in view of Setoguchi, it is argued that Wei would not be used as it is non-analogous art, where it is not concerned with the problem of the inventor, and that the Examiner’s reference to placement of elastically deformable material does not address applicant’s problem, as this is a solution, not the problem.  Furthermore, it is argued that Setoguchi also does not provide that the free ends are connected to each other and the perpendicular radial wall, and Kelley does not provide the perpendicular radial wall instead showing a cylindrical cap.
The Examiner has reviewed these arguments, however, the rejections are maintained.  Kelley would show how the mask/elastomeric material can be placed on annular tube axial surface and would show how a radially inner wall of the elastomeric material can be provided as a cylindrical surface to abut the radially external wall of the Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.”  At the least, Wei would be pertinent to applicant’s problems, where applicant is concerned with applying a coating to surfaces of annular protuberances as claimed, indicating using thermal spraying, and (1) at the least Rodgers shows when providing spraying, such as thermal spraying, coating to similar protuberances (where APA would show such surfaces as similarly annular) using a reflection surface, the surface can have elastomeric material ([0022]) and reflection means also used as masks ([0021]) and thus in the art it is understand that elastomeric material can be used for the desired coating of protuberances and would be pertinent and relevant, and using reflection means as masks would also be known, and (2) Kelley also shows in the art of thermal spray coating elastomeric material is used to mask and applied in ring form to annular surfaces, and thus is also indicated as a relevant feature for thermal spraying, and therefore, it would be pertinent to the problem of the inventor to also look to the art of Wei with elastomeric ring use, as to how such rings can be formed and used, and Wei would be analogous art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718